DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 02/04/2021. Claims 1-14 are pending in the case. Claims 1, 11, and 12 are independent claims.

Response to Arguments
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are 

Claims 1-3, 6, 8, and 10-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Najmaei et al. (Najmaei, Nima, and Mehrdad R. Kermani. "Prediction-based reactive control strategy for human-robot interactions." In 2010 IEEE International Conference on Robotics and Automation, pp. 3434-3439. IEEE, 2010, hereinafter Najmaei) in view of Liu et al. (Liu, Changliu, and Masayoshi Tomizuka. "Modeling and controller design of cooperative robots in workspace sharing human-robot assembly teams." In 2014 IEEE/RSJ International Conference on Intelligent Robots and Systems, pp. 1386-1391. IEEE, 2014., hereinafter Liu), Sato et al. (U.S. Pat. App. Pub. No. 2012/0182155, hereinafter Sato), and Takaichi et al. (U.S. Pat. App. Pub. No. 2017/0136627, hereinafter Takaichi).

As to independent claim 1, Najmaei teaches:
detect a feature of operation of the worker… (Page 3435, Fig. 1 shows an empirical architecture of a feedforward ANN for x direction that comprises 5 input neurons, 8 hidden neurons, and 3 output neurons. The hidden layer has a tan-sigmoid transfer function, while the output layer uses a linear transfer function. The inputs of the network are the relative displacements of the human in the last four steps as well as the body orientation. The outputs are the next three relative displacements, where ns is equal to the number of steps during which the displacement occurs. A similar ANN is used for the motion in y direction);
hold learned information obtained by learning a past time-series feature of operation of the worker… in the collaborative work, the learned information being for outputting information regarding safety of the worker when a new time-series feature of operation of the worker and the robot in the collaborative work, which is close to the learned past time-series feature of operation, is inputted to the learned information, wherein the safety of the worker indicates the safety of the worker in the collaborative work by a time- series feature of operation of the worker and the robot (Page 3435, Fig. 1. The architecture of ANN used for human motion prediction in x direction (similar structure is used for the y direction). Page 3437, Section C, method utilizes the future human motion predicted by the ANN in order to obtain a value of the danger index. Page 3434, developing a new breed of safe and intelligent robots that can share a common workspace with humans to perform common tasks either collaboratively or individual tasks amicably); and
based on the detected feature of operation of the worker and the safety of the worker outputted from the learned information, perform control to continue an operation of the robot in a case where a state of the robot and the detected feature of operation of the worker in the collaborative work are inputted to the learned information and it is outputted that the worker is safe, and to stop or decelerate the operation of the robot in a case where the state of the robot and the detected feature of operation of the worker are inputted to the learned information and it is outputted that the worker is not safe (Page 3437, the force moves the robot away from the danger through a series of steps as the danger is encountered. In case of multiple links exceeding the threshold value, a 
Najmaei does not appear to expressly teach A robot controlling apparatus which controls a robot, comprising: one or more processors; and a memory including instructions stored thereon that, when executed by the one or more processors, cause the robot controlling apparatus to; and past time-series feature of operation of the robot in the collaborative work.
Liu teaches past time-series feature of operation of the robot in the collaborative work (Page 1387, Section B, let the state x1 be the robot’s x-position, x2 the robot’s x-velocity, x3 the robot’s y-position, x4 the robot’s y-velocity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the prediction-based human-robot control techniques of Najmaei to include human-robot workspace sharing mechanism of Liu to model both agents, the robot and the human, as feature inputs to the system to guarantee both safety and efficiency (see Liu at introduction and section II).
Sato teaches A robot controlling apparatus which controls a robot, comprising (paragraph 15, danger presentation device which generates data for appropriately presenting a dangerous situation accompanied by the motion of a robot): one or more processors (paragraph 309); and a memory including instructions stored thereon that, when executed by the one or more processors, cause the robot controlling apparatus to (paragraph 309).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the prediction-based human-robot control techniques of Najmaei to include the automated human-robot danger technique of Sato to provide a safety measure for situations where it may be difficult for a worker do some work when a safety fence is installed between the robot and the worker (see Sato at paragraph 5).

Takaichi teaches performing collaborative work on an object which is placed on a work table, over which a part of the worker and a hand of the robot can come into contact (Figure 1, et seq., 11-16, 20 working platform as reading on table, 11a, 12a, 13a, 15a, 16a, 23 robot, 10a, 10b worker).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the prediction-based human-robot control techniques of Najmaei as modified by Liu and Sato to include the human-robot techniques of Takaichi to allow humans and robots to jointly accomplish work (see Takaichi at paragraph 9).

As to dependent claim 2, Najmaei further teaches:
obtain the time-series feature of operation of the worker from the detected feature of operation of the worker (Page 3435, the inputs of the network are the relative displacements of the human in the last four steps as well as the body orientation);
decide whether or not the obtained time-series feature of operation of the worker is similar to the time-series feature of operation of the worker included in the learned information (Page 3435, figure 1. Section III.A, entitled formulation of danger index); and
control the operation of the robot based on a decision result (Section III.C, entitled prediction-based reactive control strategy). 

As to dependent claim 3, Najmaei further teaches in a case where it is decided that the obtained time-series feature of operation of the worker is not similar to the time-series feature of operation of 

As to dependent claim 6, Najmaei further teaches in a case where it is decided that the obtained time-series feature of operation of the worker is similar to the time-series feature of operation of the worker included in the learned information, the operation of the robot is continued (Page 3437, the force moves the robot away from the danger through a series of steps as the danger is encountered. In case of multiple links exceeding the threshold value, a repulsive force is calculated for each link separately. Following successful reduction of the danger index below the threshold, a virtual damping torque is applied to stop the robot).

As to dependent claim 8, Liu further teaches the operation of the robot based on the state of the robot is further decided (figure 2; page 1387, section B entitled "system model," let the state x1 be the robot’s x-position, x2 the robot’s x-velocity, x3 the robot’s y-position, x4 the robot’s y-velocity). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the prediction-based human-robot control techniques of Najmaei to include human-robot workspace sharing mechanism of Liu to model both agents, the robot and the human, as feature inputs to the system to guarantee both safety and efficiency (see Liu at introduction and section II).

As to dependent claim 10, Liu further teaches update the learned information based on the detected feature of operation of the worker and the safety of the worker outputted from the learned 

As to independent claim 11, Najmaei teaches:
detecting a feature of operation of the worker… (Page 3435, Fig. 1 shows an empirical architecture of a feedforward ANN for x direction that comprises 5 input neurons, 8 hidden neurons, and 3 output neurons. The hidden layer has a tan-sigmoid transfer function, while the output layer uses a linear transfer function. The inputs of the network are the relative displacements of the human in the last four steps as well as the body orientation. The outputs are the next three relative displacements, where ns is equal to the number of steps during which the displacement occurs. A similar ANN is used for the motion in y direction);
holding learned information obtained by learning a past time-series feature of operation of the worker… in the collaborative work, the learned information being for outputting information regarding safety of the worker when a new time- series feature of operation of the worker and the robot in the collaborative work, which is close to the learned past time-series feature of operation, is inputted to the learned information, wherein the safety of the worker indicates the safety of the worker in the collaborative work by a new time-series feature of operation of the worker and the robot (Page 3435, 
based on the detected feature of operation of the worker and the safety of the worker outputted from the learned information, performing control to continue an operation of the robot in a case where a state of the robot and the detected feature of operation of the worker in the collaborative work are inputted to the learned information and it is outputted that the worker is safe, and to stop or decelerate the operation of the robot in a case where the state of the robot and the detected feature of operation of the worker are inputted to the learned information and it is outputted that the worker is not safe (Page 3437, the force moves the robot away from the danger through a series of steps as the danger is encountered. In case of multiple links exceeding the threshold value, a repulsive force is calculated for each link separately. Following successful reduction of the danger index below the threshold, a virtual damping torque is applied to stop the robot). 
Najmaei does not appear to expressly teach a robot controlling method which controls a robot, comprising; past time-series feature of operation of the robot in the collaborative work.
Liu teaches past time-series feature of operation of the robot in the collaborative work (Page 1387, Section B, let the state x1 be the robot’s x-position, x2 the robot’s x-velocity, x3 the robot’s y-position, x4 the robot’s y-velocity).

Sato teaches a robot controlling method which controls a robot, comprising (paragraph 309, "[t]he present invention can be implemented not only as a danger presentation device, but also as a method including the steps performed by the processing units constituting the danger presentation device," "[t]he steps of the method are typically executed by a computer," and, "[t]he present invention can be achieved as a program which causes a computer to execute the steps of the method").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the prediction-based human-robot control techniques of Najmaei to include the automated human-robot danger technique of Sato to provide a safety measure for situations where it may be difficult for a worker do some work when a safety fence is installed between the robot and the worker (see Sato at paragraph 5).
While Liu does teach a robot that glues down the materials held by the human worker with his agile fingers (page 1386, paragraph 4), Najmaei as modified by Liu and Sato does not appear to expressly teach performing collaborative work on an object which is placed on a work table, over which a part of the worker and a hand of the robot can come into contact.
Takaichi teaches performing collaborative work on an object which is placed on a work table, over which a part of the worker and a hand of the robot can come into contact (Figure 1, et seq., 11-16, 20 working platform as reading on table, 11a, 12a, 13a, 15a, 16a, 23 robot, 10a, 10b worker).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the prediction-based human-robot control techniques of Najmaei as modified by Liu 

As to independent claim 12, Najmaei teaches:

detecting a feature of operation of the worker… (Page 3435, Fig. 1 shows an empirical architecture of a feedforward ANN for x direction that comprises 5 input neurons, 8 hidden neurons, and 3 output neurons. The hidden layer has a tan-sigmoid transfer function, while the output layer uses a linear transfer function. The inputs of the network are the relative displacements of the human in the last four steps as well as the body orientation. The outputs are the next three relative displacements, where ns is equal to the number of steps during which the displacement occurs. A similar ANN is used for the motion in y direction);
holding learned information obtained by learning past time-series feature of operation of the worker… in the collaborative work, the learned information being for outputting information regarding safety of the worker when new time-series feature of operation of the worker and the robot in the collaborative work, which is close to learned past time-series feature of operation, are inputted to the learned information, wherein the safety of the worker indicates the safety of the worker in the collaborative work by a time-series feature of operation of the worker and the robot (Page 3435, Fig. 1. The architecture of ANN used for human motion prediction in x direction (similar structure is used for the y direction). Page 3437, Section C, method utilizes the future human motion predicted by the ANN in order to obtain a value of the danger index. Page 3434, developing a new breed of safe and intelligent robots that can share a common 
based on the detected feature of operation of the worker and the safety of the worker outputted from the learned information, performing control to continue an operation of the robot in a case where a state of the robot and the detected feature of operation of the worker in the collaborative work are inputted to the learned information and it is outputted that the worker is safe, and to stop or decelerate the operation of the robot in a case where the state of the robot and the detected feature of operation of the worker are inputted to the learned information and it is outputted that the worker is not safe (Page 3437, the force moves the robot away from the danger through a series of steps as the danger is encountered. In case of multiple links exceeding the threshold value, a repulsive force is calculated for each link separately. Following successful reduction of the danger index below the threshold, a virtual damping torque is applied to stop the robot). 
Najmaei does not appear to expressly teach a non-transitory computer-readable storage medium which stores a program for causing a computer to perform a robot controlling method of controlling a robot, the robot controlling method comprising; and past time-series feature of operation of the robot in the collaborative work.
Liu teaches past time-series feature of operation of the robot in the collaborative work (Page 1387, Section B, let the state x1 be the robot’s x-position, x2 the robot’s x-velocity, x3 the robot’s y-position, x4 the robot’s y-velocity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the prediction-based human-robot control techniques of Najmaei to include human-
Sato teaches a non-transitory computer-readable storage medium which stores a program for causing a computer to perform a robot controlling method of controlling a robot, the robot controlling method comprising (paragraph 309, "[t]he present invention can be achieved as a program which causes a computer to execute the steps of the method," and "furthermore, the present invention can be achieved as a computer-readable storage medium such as a CD-ROM in which the program is stored").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the prediction-based human-robot control techniques of Najmaei to include the automated human-robot danger technique of Sato to provide a safety measure for situations where it may be difficult for a worker do some work when a safety fence is installed between the robot and the worker (see Sato at paragraph 5).
While Liu does teach a robot that glues down the materials held by the human worker with his agile fingers (page 1386, paragraph 4), Najmaei as modified by Liu and Sato does not appear to expressly teach performing collaborative work on an object which is placed on a work table, over which a part of the worker and a hand of the robot can come into contact.
Takaichi teaches performing collaborative work on an object which is placed on a work table, over which a part of the worker and a hand of the robot can come into contact (Figure 1, et seq., 11-16, 20 working platform as reading on table, 11a, 12a, 13a, 15a, 16a, 23 robot, 10a, 10b worker).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the prediction-based human-robot control techniques of Najmaei as modified by Liu and Sato to include the human-robot techniques of Takaichi to allow humans and robots to jointly accomplish work (see Takaichi at paragraph 9).

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Najmaei in view of Liu, Sato, Takaichi, and Nogami (U.S. Pat. No. 6,442,436).

As to dependent claim 4, the rejection of claim 3 is incorporated.
Najmaei does not appear to expressly teach in the case where it is decided that the obtained time-series feature of operation of the worker is not similar to the time-series feature of operation of the worker included in the learned information, notify the worker of information for urging to restart work after the operation of the robot is stopped or decelerated.
Nogami teaches in the case where it is decided that the obtained time-series feature of operation of the worker is not similar to the time-series feature of operation of the worker included in the learned information, notify the worker of information for urging to restart work after the operation of the robot is stopped or decelerated (column 9, lines 5-11, flash the safety indicating lamp 4 on and off as described above or to display a warning message, in the case where of an emergency stop state at the start-up time of the multi-tasking system 100, such that the flashing safety indicating lamp reads on the claimed notification).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the human-robot workspace sharing mechanism of Liu to include the indicating mechanism of Nogami in order to efficiently continue production and maximize usage of worker and robot resources.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Najmaei in view of Liu, Sato, Takaichi, and Dalibard et al. (U.S. Pat. App. Pub. No. 2017/0173791, hereinafter Dalibard).

As to dependent claim 5, the rejection of claim 3 is incorporated.

where it is decided that the obtained time-series feature of operation of the worker is not similar to the time-series feature of operation of the worker included in the learned information,
where it is decided that the worker pays attention to the robot, the operation of the robot is continued, and
where it is decided that the worker does not pay attention to the robot, the operation of the robot is stopped or decelerated. 
Dalibard teaches:
where it is decided that the obtained time-series feature of operation of the worker is not similar to the time-series feature of operation of the worker included in the learned information (paragraph 58, an Extractor service receives input readings from the robot sensors; these sensor readings are preprocessed so as to extract relevant data in relation to the position of the robot, identification of objects/human beings in its environment, distance of said objects/human beings, words pronounced by human beings or emotions thereof. Extractor services in particular comprise: face recognition, people perception, engagement zones, waving detection, smile detection, gaze detection, emotion detection, voice analysis, speech recognition, sound localization, movement detection, panoramic compass, robot pose, robot health diagnosis, battery, QR code handling, home automation, tribes, time and schedule, such that gaze reads on the claimed attention determination),
where it is decided that the worker pays attention to the robot, the operation of the robot is continued (paragraph 21, combinations of events can lead the robot to “understand” that a user is willing to play or otherwise interact with it, and in this case, the robot may take other actions), and
where it is decided that the worker does not pay attention to the robot, the operation of the robot is stopped or decelerated (paragraph 21, for the sake of safety, in an embodiment, the robot can adopt a default strategy consisting in slowing down its movements (e.g. reducing speed and/or amplitude or movements), if not stopping completely its movements). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the human-robot workspace sharing mechanism of Liu to include the robot safety mechanism of Dalibard to safely decelerate the robot and avoid hurting someone and in order to avoid to damage itself (see Dalibard at paragraph 20).

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Najmaei in view of Liu, Sato, Takaichi, and Lee et al. (U.S. Pat. App. Pub. No. 2012/0245735, hereinafter Lee).

As to dependent claim 9, the rejection of claim 8 is incorporated.
Najmaei does not appear to expressly teach the state of the robot corresponds to position information of a hand or a joint of the robot.
Lee teaches the state of the robot corresponds to position information of a hand or a joint of the robot (paragraph 42, the robot state memory 412 can store various parameters describing the robot's positional and/or dynamic state such as, for example, the positions and orientations of the trunk and its linear and angular velocities, the joint angles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the human-robot workspace sharing mechanism of Liu as modified by Sato, Atsushi, and Nakamura to include the robot damage mitigation of Lee "to minimize damage to [the robot] and injuries to others" (see Lee at paragraph 4).

Claims 7, 13, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Najmaei in view of Liu, Sato, Takaichi, and Kressel et al. (U.S. Pat. App. Pub. No. 2009/0237499, hereinafter Kressel).

As to dependent claim 7, the rejection of claim 1 is incorporated.
Najmaei does not appear to expressly teach the feature of operation of the worker includes at least either a position and orientation of a predetermined part of the worker and a position and orientation of an object grasped by the worker.
Kressel teaches the feature of operation of the worker includes at least either a position and orientation of a predetermined part of the worker and a position and orientation of an object grasped by the worker (paragraph 13, the hand is described by an articulated model with kinematic constraints, in particular with regard to physically possible joint angles, and, these constraints enable determination of the three-dimensional position, posture and movement of the hand).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the human-robot workspace sharing mechanism of Liu to include the observation of a person in an industrial environment of Kressel in order to enable an improved hazard protection in the context of a safe human-machine interaction, a spatial-and time-dependent variable degree of hazard is allocated to monitored spatial areas as a function of the current position and the current movement state of a machine or a machine element, as well as of the observed person (see Kressel at abstract).

As to dependent claim 13, the rejection of claim 1 is incorporated.
Najmaei does not appear to expressly teach in the detection, the feature of operation of the worker who delivers a work target to the robot is detected from an image captured by an imaging device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the human-robot workspace sharing mechanism of Liu to include the observation of a person in an industrial environment of Kressel in order to enable an improved hazard protection in the context of a safe human-machine interaction, a spatial-and time-dependent variable degree of hazard is allocated to monitored spatial areas as a function of the current position and the current movement state of a machine or a machine element, as well as of the observed person (see Kressel at abstract).

As to dependent claim 14, the rejection of claim 1 is incorporated.
Najmaei does not appear to expressly teach in the detection, a three-dimensional position of a hand of the worker is detected as the feature of operation of the worker.
Kressel teaches in the detection, a three-dimensional position of a hand of the worker is detected as the feature of operation of the worker (paragraph 13, enable determination of the three-dimensional position, posture and movement of the hand).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, having the human-robot workspace sharing mechanism of Liu to include the observation of a person in an industrial environment of Kressel in order to enable an improved hazard protection in the context of a safe human-machine interaction, a spatial-and time-dependent variable degree of hazard is allocated to monitored spatial areas as a function of the current position and the current movement state of a machine or a machine element, as well as of the observed person (see Kressel at abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer 
/CRG/Examiner, Art Unit 2123

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126